MEMORANDUM**
Frank Ralph La Pena, a Nevada state prisoner, appeals the district court’s July 7, 2004, order denying three motions. Because the district court’s order was an interlocutory order not subject to immediate appellate review, and La Pena does not contend that any applicable exception to the final judgment rule applies, we dismiss this for lack of jurisdiction. See 28 U.S.C. § 1291; see also United States v. Austin, 416 F.3d 1016, 1019 (9th Cir.2005). La Pena’s motion to proceed in forma pauper-is is denied as moot.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.